Sir, on behalf of the delegation of Guatemala, I wish to extend to Mr. de Marco most cordial congratulations on his election as President of the United Nations General Assembly at the forty-fifth session.
On behalf of the Government of Guatemala, I wish to say that we are very pleased at the admission to the United Nations of Namibia and Liechtenstein as full-fledged Members, since this reinforces the principle of universality of our Organization. 
I should also like to place on record the profound appreciation of the people and the Government of Guatemala to the Secretary-General of the United Nations, Mr. Peres de Cuellar, for his constant efforts in the search for peace and the strengthening of democracy in Central America and other parts of the world. 
I cannot fail to state how pleased the Government of Guatemala is at the new climate of dialogue and well-conceived co-operation that has been generated by the attitude of the United States and the Soviet Union and the very important fact for Europe and the world at large of the achievement of a united Germany, which could be a decisive factor for world peace. In the same context, we wish to underscore the importance of the process of democratization in Eastern Europe. 
We recognize the special relevance of the World Summit for Children, and we are pleased to state that the Government of Guatemala signed the Convention on the Rights of the Child when it was opened to signature and ratified it before its entry into force. 
The Government of President Cerezo has reiterated its faith in the purpose and principles of the United Nations and its political will to co-operate resolutely in this world forum towards the achievement of the highest values it has enshrined for mankind, such as peace, freedom and justice. He has also reaffirmed his commitment to the defence and promotion of democracy, respect for human rights and promotion of complete and harmonized development for all poor countries.
The Government of Guatemala also reiterates its full support for the principles of international law governing relations among States: basically, self-determination of peoples, non-intervention, the legal equality of States, peaceful, just and negotiated settlement of international disputes and political and ideological pluralism, as bases for a democratically organized community of nations.
I believe that, if political and economic relations among States were to be governed effectively by the principles enshrined in international law, which we have fully accepted in theory and enshrined in a large number of international instruments, there would be no hotbeds of tension and instability such as those that cause us to experience precarious peace with a constant danger of losing that peace. 
My government is convinced that peace, the highest aspiration of mankind, is the result, both domestically and internationally, of firm political will on the part of nations to achieve such peace through measures and agreements that basically seek reconciliation, tolerance, mutual respect and, above all, social justice. I believe deeply that only democracy as a system of government provides us with the basis and appropriate framework to seek peace, but democracy understood as a value and as a norm of conduct which is invariable, backed up in law and by a solid set of principles that fully guarantee the enjoyment of all freedoms. The most important challenge that has been confronted by the Government of Guatemala has been precisely that of strengthening democracy.
Since the beginning of the mandate, which coincided with the entry into force of the present political constitution of the country, President Cerezo has established in the country a government oriented basically towards meeting the needs of the poorest and most vulnerable sectors of the population, which had traditionally been forgotten and left on the sidelines. The people since then have enjoyed all freedoms, which they have exercised fully through the strengthening of people’s organizations, whose legitimate aspirations form part of our nations priorities, reflected specifically in programmes directed towards meeting their most urgent needs.
Dialogue has been intensified through forums for reconciliation, in which sectors convinced that dialogue is the only way to make progress politically are progressive participating. President Cerezo has demonstrated in practice what democracy is all about and has never resorted to coercive measures to resolve the political and social problems that he has had to confront throughout his administration.
We are now in an open electoral process, a process that is free, pluralistic and participative and that will culminate, on 11 November, with the general elections. These elections are to take place in a democratic environment in which the political parties carry out their campaigns without any constraints. In order to strengthen the transparency of the electoral process, the Organization of American States has been invited to send observers, and also a large number of Governments of various parts of the world will by testifying to the honesty and cleanness of the elections.
The National Commission of Reconciliation of Guatemala, in the framework of the Esquipulas II Agreements, with the full support of the Guatemala Government, took the initiative of promoting a process of dialogue between the Guatemalan National Revolutionary Unity (URNG) and the various political, management and religious sectors and people’s representatives, as well as with the Government of the Republic, in order finding a political solution to our national problems, a solution that allows for reconciliation among Guatemalans and that therefore provides total peace for the country.
 This process of dialogue began in Oslo at the end of March this year between delegates of the National Commission of Reconciliation of Guatemala and those of the URNG. They continued at Madrid in June with representative of political parties from Guatemala, and at Ottawa at the beginning of September, with talks between the URNG and the private sector. A meeting is also planned to be held in Quito between URNG and the religious sectors of the country, as well as a meeting with the trade union sectors. 
This process of dialogue is the result of a national consensus, which is why it has been given the support of the Guatemalan population and of the international community.
I should like to underscore and thank the Secretary-General for his resolute support for this process of dialogue in which he has participated as an observer, thus giving the process greater credibility and confidence as regards the commitments that have been achieved. 
The Guatemalan Government also expressed its appreciation to the Governments of Norway, Spain, Canada and Ecuador for their contribution to this process.
The Central American region has in the past few decades been confronted with situations of crisis, instability and violence that have been an obstacle to its progress and that have meant the loss of valuable lives.
On more than one occasion the results of the paths chosen by our Presidents to promote peace, democracy and security in Central America have been called into question. May I none the less say how very deeply pleased we are at the all important progress achieved towards the implementation of the peace agreement signed by the Central American Presidents, which has made it possible to see that, in spite of the long and difficult path followed, the obstacles encountered and the historic responsibility called for by the task, efforts have not been in vain and are yielding fruit.
Proof of this can be found in the truly democratic political processes recently conducted in fraternal countries of the region, in the internal dialogue among irregular forces and Governments of Central American countries towards helping establish domestic peace and strengthening national reconciliation. 
We are please at the progress made in negotiations on security, verification, and the control and limitation of armaments in accordance with the Esquipulas II Agreements, and we trust that this will make it possible to reorient resources towards the development of Central America.
These efforts on the part of the Governments of the region should be joined by those of the international community, which should give its support for the achievement of peace, stability and democracy in Central America. The actions of the United Nations and of the Organization of American States in respect of the peace process constitute unprecedented advances. The important diplomatic work done by the Costadora Group and its Support Group with a view to arriving at a peaceful, negotiated solution for peace and democracy and at reducing tension deserves our fullest appreciation. 
We are also grateful to other countries that have supported us throughout the process. The European Community, for its part, has, through the institutionalization of interregional relations, shown its readiness to support efforts to put an end to violence and instability in the Central American region. 
Against this background of improved political prospects for the region, and convinced that Central American presidential gathering are an appropriate means for analyzing and making decisions at the highest political level of our peoples, the Presidents of Central America welcomed the proposal of President Marco Vinicio Cerezo Arevalo to hold an economic summit that would make it possible to deal with the grave economic and social situation of Central America. 
We believe that this presidential meeting will be the beginning of a second stage of the Esquipulas II process, in which the peace dividends will make it possible to reorient efforts and resources towards the expansion of our economies and the well-being of our peoples.
The Central American Presidents took extremely important decisions in order to reorient the process of integration of the region as a means to achieving development, to achieve the inclusion of Central America in global economic, financial and technological trends, and to support and co-ordinate sectoral policy to promote economic growth, and to make it possible to bring social benefits to the people.
In this context and in accordance with the request of the Central American Presidents for international assistance towards complementing our efforts, we Central Americans, who have already taken the initiative in choosing our path, must now reassess the support that the international community provides and offers to the region in order to make optimal use of that aid and to reorient it to the actual needs of the region in fulfillment of the presidential agreements. 
In this respect, the aid granted to the region by the European Community within the framework of co-operation signed in Luxembourg between the two regions in 1985 and aimed at social and economic development projects in the region deserves our attention.
We agree with the new direction takes for community co-operation in support of the reactivation, restructuring and strengthening of the process of economic integration in Central America. This is reflected in the plan for the establishment of a regional system of payments, which will give new impetus to intraregional trade.
Furthermore, the plan for special co-operation for Central America, the PECE, which arose in response to the appeal of the Central American Presidents at their summit meeting at Esquipulas II in order to obtain from the international community special support for the peace and development of the region should be promoted and adjusted to the actual requirements of the region in fulfillment of the Antigua commitments. In this context, the plan must continue and be given financial resources from the United Nations Development Programme so that it may be able to continue to function. 
We believe that other initiatives for co-operation with the region should be considered, such as the initiatives presented  by Colombia, Mexico and Venezuela – the Group of Three – the initiative of the International Commission for the Recovery and Development of Central America. 
Furthermore, in support of political changes which have taken place in Latin America and the Caribbean, the President of the United States of America recently announced a new programme for economic and financial relations between the United States and the Latin American and Caribbean region, known as the Initiative for the America. This is clearly an opportunity to promote the region’s prosperity and forma new American community. In principle, Central America has expressed its satisfaction at the prospects for this proposal, which we believe will help fulfill the agreements reached by the Central American Presidents in the plan of action adopted at their Antigua meeting. Guatemala has also reacted to the offer to support the protection of the environment by a mechanism for the exchange of bilateral debt for development projects.
Central America must react positively to such an initiative. None the less it must use as its terms of reference the results of the Latin American countries which have already progressed in their negotiations in this direction. We must consider a joint strategy on the basis of its political and economic potential, and recognize that, as a bloc of countries, it will have better possibilities for facing future challenges in regard to economic, financial and trade matters and greater power of negotiation in the international context.
It is important to highlight the validity, as of 1 May 1990, of the treaty establishing the Central American Parliament and other political bodies. The Parliament constitutes an institutional mechanism of a permanent nature for the strengthening of pluralist dialogue and democracy as fundamental elements for peace in the region. 
The Central American Parliament will also help promote and strengthen the process of Central American integration and encourage the broadest co-operation among member countries. The policy of the Guatemala Government in respect of human rights is firm and well defined. The United Nations Commission on Human Rights and its Sub-Commission for the Prevention of Discrimination and Protection of Minorities have been examining the situation of human rights in Guatemala and have adopted resolutions in this regard. While it is true that those bodies have expressed their concern at the human rights situations in my country, it is also true that they have recognized the efforts being made by President Cerezo’s administration towards promoting and guaranteeing respect for human rights and fundamental freedoms. 
Furthermore, both the Commission and the Sub-Commission and, in general, the international community are aware that there is no policy of violation of human rights in Guatemala. The Government of President Cerezo, therefore, reiterates, in this world forum, its unswerving commitment to respect human rights completely and to ensure their full exercise. The Government of Guatemala is therefore quite ready to continue to co-operate with the Commission and other serious bodies that have a genuine concern for human rights in our country, but we do reject the unjust campaign of disinformation that certain biased sectors are trying to conduct in an attempt to harass and single out Guatemala by painting an alarming picture of the human rights situation that does not in any way correspond to the reality.   
Millions of human beings are wandering all over the world, victims of armed conflicts in their countries; others are victims of natural disasters; and others have left their homes because it has been impossible for them to rise above the poverty in which they were born. I am referring to refugees and displaced persons. The work of the United Nations through its High Commissioner for Refugees deserves our recognition. The Central American government are aware of the need to resolve this problem and to ensure to all Central Americans who return to their homes suitable conditions for their reintegration into national life. Guatemala feels encouraged to pursue this effort to solve the problem and it is grateful for the international support it has received. We are aware of the difficulties that need to be overcome, but we have the political will to resolve them and we declare once again the right of all Guatemalans living abroad to return to their homeland in conditions of freedom, security and respect for their human rights, so that they may be able to participate actively in national life. 
The Government of Guatemala is deeply concerned at the production and consumption of drugs and the illicit traffic in them. We have therefore taken a series of internal measures to combat this scourge. At the hemispheric level, we consider it necessary to strengthen the power of the Inter-American Commission for Drug Abuse Control, since all possible action must be taken to combat the ills related to drug trafficking. At the global level, my Government was one of the first to sign the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances, which was adopted in Vienna at the end of 1988. It is my pleasure to report that we shall soon be ratifying that Convention. 
In short, both at the national and at the international level, the Government of Guatemala has maintained its unswerving resolve to fight openly against drug trafficking, since this is an extremely serious problem, one which constitutes a threat not only to peace but also to the stability of our institutions and our societies. 
The Government of Guatemala considers it necessary to establish, at the international level, mechanisms of co-operation for the rational use of natural resources, the control of pollution and the restoration of the ecological balance. 
We believe that poverty and the deterioration of the environment are closely interrelated and that it is necessary therefore to bear in mind the fact that protection of the environment constitutes an integral part of the development process. In this context, we fully support the decision of the United Nations to hold a conference, at the highest possible level, on the environment and development in Brazil, in June 1992.
In order for peace to be lasting, it is necessary to encourage social development and the adoption of measure for the enhancement of the economic well-being of the neediest sectors of society. The situation that now prevails of differences between rich and poor nations can be seen, to a greater or a lesser degree, in all societies. It is time to piece the well-being and advancement of human beings at the centre of all our activities. 
The economic situation throughout the world continues to be adverse to the economic and social development of the developing countries. Guatemala is now facing one of the most severe economic crises in its history. That same situation prevails throughout the entire Central American region and the developing world at large. No short-term solution is in sight. The situation seems to worsen day after day. Foreign debt and its serving have made an already difficult situation worse. The magnitude and seriousness of this problem requires a broad and resolute approach, since this constitutes a grave threat to the political, social and economic order of many countries.
It is a matter of concern that in the Uruguay Round of Multilateral Trade Negotiations the interests and concerns of the weakest developing countries are not being taken sufficiently into account. The objective of these negotiations should be to benefit all nations and to provide developing countries with access to existing trade blocs and also to new markets. Therefore, the needs of the developing countries must be duly taken into account.
Guatemala considers that the United Nations is the appropriate forum in which to seek just solutions to shared problems, particularly in the economic field. There is a need for understanding and co-operation on the part of the economically stronger countries. It is urgent and necessary to continue a serious and constructive dialogue between developed and developing countries. It is unfortunate that the efforts made by the Group of 77 at the multilateral level have encountered obstacles that are now difficult to overcome. No significant progress was achieved at the special session devoted to international economic co-operation and, in particular, to the reactivation of economic growth and the development of the developing countries. We are therefore pleased at the decision to hold a special session of the Economic and Social Council at the ministerial level next year. 
This decision revitalizes that important body of the United Nations and will make it possible to set new policy guidelines in the economic and social sphere in the new context in which we are living.
International peace and security have been endangered once again in the already torn region of the Middle East. Guatemala views with deep concern the conflict which arose on 2 August last when the armed forces of Iraq occupied the territory of Kuwait, forces which still remain there. Since the beginning of this conflict the Security Council has done work of an unprecedented nature. The agreement of the permanent members of the Security Council to go beyond the ideological differences has made it possible for them to agree on measures that emphasizes the rule of law, respect for international law and for the purposes and principles enshrined in the United Nations Charter, norms which all sates that cherish peace must respect.
Guatemala supports the collective measures adopted by the Council to prevent new threats to the peace and to eliminate existing ones through the application of measures under Chapter VII of the Charter. Guatemala has taken the necessary steps for full implementation of the resolutions adopted by the Security Council since the beginning of the conflict instigated by Iraq. We appeal to the Iraqi Government to desist from its attitude. Guatemala rejects any action aimed at the annexation of Kuwait and reiterates its appeal to Iraq to withdraw from Kuwait. Guatemala encourages the Secretary-General of the United Nations to continue his tireless work of good offices aimed at the peaceful settlement of this conflict. Guatemala condemns the entry into and search of accredited diplomatic headquarters in Kuwait and considers unacceptable the use of civilian and diplomatic personnel as hostages. 
As stated by President Cerezo in this forum last year, Guatemala recognizes the right of the Palestinian people to self-determination and independence in their own territory, which does not compromise or affect the existence of the State of Israel within its borders as recognized by the United Nations. We are convinced that a political and negotiated solution to the problem of Palestine will certainly be a step towards a solution to the problem of the Middle East.
The situation in Lebanon does not seem to be improving. The civil war continues to take lives and to render increasingly difficult the economic situation of the population. Guatemala appeals to the parties to the conflict to desist from their hostile attitude and to take conciliatory measures that could make it possible to establish the confidence necessary for negotiations and dialogue and to put an end to a war which has taken so many lives and which has caused so much suffering in that country. 
Peace-keeping operations will undoubtedly contribute to the reduction of budgets devoted to total destruction and to the arms race. The moral force of the United Nations is an additional guarantee of the transparency required for the peace process. It is also the most appropriate way to involve the international community in the restoration of international peace and security. Certainly this cannot be a solution to an existing problem, but it provides the time necessary for the reduction of tension and for the promotion of the mutual confidence-building measures that are necessary if we are to lay the foundations of a lasting and stable peace. 
Central American itself has benefited from the operations through the work done in the region by the United Nations Observer Group through the work of International Support and Verification Commission in the process of demobilization of the Nicaraguan resistance. It is a source of deep pride that, for the first time in history, we see United Nations operations promoting the total destruction of weapons.
One region that could benefit from peace-keeping operations is South-East Asia, where there are encouraging signs of a peaceful solution.  We support the efforts being made by the Association of South-East Asian Nations to achieve a negotiated political solution to the conflict in Cambodia. We hope that the Paris Conference will be resumed so that the Khmer people may be enabled at last to enjoy peace, security and respect for human rights and fundamental freedoms.
The United Nations has been called upon to participate in the referendum that is to be held to resolve the conflict of Western Sahara. Guatemala welcomes the joint agreement, the timetable and the plan approved in June by the Security Council. The referendum seems to be the most feasible means of resolving the Sahraoui conflict, and Guatemala supports the work done by the United Nations in this regard.
Events in southern Africa deserve mention. We are very pleased at the liberation of Nelson Mandela and at the beginning of dialogue in South Africa. None the less, we note with concern that the complete and unconditional abolition of the odious system of apartheid practiced by the South African Government is being delayed. There can be no peace, nor can there by development, without the total abolition of apartheid as a system of government.
The Guatemalan Government views with profound gratification the dialogue that has begun between North Korea and South Korea with a view to reconciliation and the reunification of the Korean peninsula. This intra-Korean dialogue contributes to détente and to the promotion of global peace. Guatemala believes that, within the United Nations principle of universality, it is appropriate that South Korea and North Korea be admitted to the Organization, within whose framework more significant progress in the process of dialogue between the two Koreas, with a view to ending confrontation and achieving unification, is feasible. 
Guatemala supports the efforts being made by the United Nations in the global disarmament campaign and associates itself with the appeal for the investment in the economic and social development of developing countries of all funds released by the reduction of nuclear arsenals. Guatemala, as a signatory to the Treaty of Tlatelolco, supports efforts to prohibit tests of all types of weapons of mass destruction and supports the use of outer space solely for peaceful purposes of benefit to all mankind. 
Guatemala supports the talks that the Government of the fraternal Republic of El Salvador, within the framework of the Esquipulas II agreement, is conducting with the armed opposition in that country. It is our hope that Salvadorians will find a negotiated political solution that can put an end to a decade of destruction and polarization in their society.
Guatemala supports Haiti’s request that the United Nations organize an observer group for the election that are to be held in that country. We hope that the Haitian people will achieve the peace and internal reconciliation for which they yearn, enabling them to exercise freely their civil and political rights. 
In an effort to contribute to the important work of the United Nations in the peaceful settlement of disputes, the Guatemalan delegation has submitted a new item for consideration at the forty-fifth session of the General Assembly. This item will be considered by the Sixth Committee. It is a draft of conciliation rules, whose objective is to promote the use of conciliation as an ad hoc means of resolving disputes between States. We believe that this may help the United Nations in its efforts to promote and maintain international peace and security. 
For reasons of State relating to the electoral process that is taking place in our country, President Cerezo could not be here. However, he asked me to convey to you, Mr. President, his warmest greetings and his best wishes for the success of the Assembly’s deliberations, as well as his solidarity with the decisions that are adopted in the search for peaceful and just solutions to the grave political, economic and social problems afflicting all mankind. 
May God be with you.
